The petitioner, A.J. Harris, represents that he is restrained of his liberty and is unlawfully imprisoned in the county jail of Le Flore county by John Hunt, *Page 383 
sheriff of said county. It is further alleged in substance that said sheriff holds said petitioner under a commitment issued by P.H. Green, justice of the peace in and for the city of Poteau district, after an examining trial wherein petitioner was held to answer for the crime of rape. It is further averred that petitioner is not guilty of the crime of rape as charged, and that the proof of his guilt is not evident, nor the presumption great. It is further alleged that, on an application for bail before the district court of said county, bail was denied. Upon a consideration of all the evidence, we are of opinion that bail should be allowed in this case, and bail is fixed in the sum of $10,000; said bond to be conditioned as by law provided, to be approved by the court clerk of Le Flore county.